This appeal is from a decree validating $1,712,000 refunding bonds of Ocean Shore Improvement District, Appellee. Fifteen questions are argued in this Court, but all of them may be treated in a much more comprehensive scheme. Essentially these questions are raised. (1) In view of the limitations placed on the State to issue bonds by Section six of Article nine of the Constitution, is it competent for the Legislature to authorize smaller units or taxing districts to issue bonds for other and different purposes? (2) Section seven of Chapter 10013, Acts of 1923, creating Appellee is void and unconstitutional, being an unauthorized delegation of the taxing power? (3) Can a validating act or decree of the Court give life to an Act of the Legislature which is per se void and unconstitutional? (4) Is that portion of Chapter 10013, Acts of 1923, imposing a property qualification to be a trustee of Appellee, Ocean Shore Improvement District and providing that said trustees be not appointed by the Governor or elected by the people valid? (5) Is that portion of Chapter 10013, Acts of 1923, and amendments thereto relative to districting in Volusia and Flagler Counties, valid? (6) Can a taxing or bonding district be legally created by the Legislature without a determination of benefits? (7)Chapter 10013, Acts of 1923, is a violation of Sections one and two, Article eight of the Constitution of Florida.
We have examined each of these questions carefully and have read the extensive briefs of counsel supporting them. An opinion discussing them could serve no useful purpose because they have all been answered in previous adjudications of this Court.
We have repeatedly approved the issuances of bonds by minor taxing units, under legislative authority for purposes other than those for which the State is authorized to issue *Page 286 
them. Bannerman v. Catts, 80 Fla. 170, 85 So. 2d 336, Lainhart v. Catts, 73 Fla. 735, 75 So. 2d 47, Lewis et al. v. Leon Co.,91 Fla. 118, 107 So. 2d 146. The record discloses that all the bonds and certificates of indebtedness brought in question were regularly issued as required by law, that they were regularly validated and approved by decree of the Circuit Court at the time of issuance and no constitutional objection to the Acts under which they were issued is made to appear. A taxing district is not covered by that provision of the Constitution requiring that all officers be elected by the people or appointed by the Governor, consequently the Legislature is at liberty to require that bond trustees or supervisors of such districts be designated in other ways, and that voting in said districts be limited to property owners. We see nothing arbitrary or unreasonable with reference to districting Ocean Shore Improvement District and designating its Bond Trustees in reference to Volusia and Flagler Counties. All other questions raised were foreclosed in the former validating proceedings, and in a suit like this to validate refunding bonds, it would not be proper to litigate questions raised and settled in former suits, no fundamental defects being made to appear. Thompson v. Town of Frostproof, 89 Fla. 92, 103 So. 2d 118, Weinberger v. Board of Public Instruction of St. Johns Co.,93 Fla. 470, 112 So. 2d 253, State v. City of Miami, 103 Fla. 54,137 So. 2d 261.
The decree below is accordingly affirmed.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.
ELLIS, J., concurs in the conclusion.